ObtoN, J.
In this case, the first cause of action set out in the complaint is predicated upon partnership dealings and transactions between the parties, which had not been closed, settled or adjusted, and of which no accounting had been made, or balances in favor of .either party had been ascertained. The other causes of action set out are common money demands.
The law of this state is perfectly well settled, “ that one partner has no claim against his copartner individually on account of partnership transactions, although a final settlement of the affairs of the firm would show a balance in his favor.” Sprout v. Crowley, 30 Vis., 191; Lower v. Denton, 9 id., 268; Tenney v. State Bank of Wisconsin, 20 id., 152.
No objection was made on this ground to the first cause of action, or that it was joined with the other causes set out in the complaint; but the case was tried fully upon all the causes together, and the defenses and counterclaims of the answer, and was fully and fairly submitted, without objection, to the jury, by the instructions of the court. No exceptions were taken to the evidence or to the instructions; and a new trial was asked on the sole ground that the verdict was conti’ary to the law and against the evidence, which was denied by the court.
The evidence was very complicated, uncertain and contradictory, and the jury unquestionably did the best they could to arrive at a just verdict.
This court will not disturb the verdict in such a case, unless there is a clear preponderance of the evidence against it, or correct errors of law fully waived and assented to on the trial.
"We think the circuit court very properly denied the motion for a new trial.
By the Gowrt. — The judgment is affirmed, with costs.
EyaN, O. J., took no part.